Case 1:21-cv-10871-FDS Document 1 Filed 05/25/21 Page 1of5

THE UNITED STTES DISTRICT COURT

DISTRICT OF MASACHUSSETTS

Tina Lauter

Vv.

The Massachusetts Department of Transportation 2

Facts =y

=
==
=~
—<
. NO
Request for Nuisance Abatement Or, wi
=
=)
nN
Ww
d

1.) The complainant is not a resident of the state of Massachusetts but is a citizen of the Unite
States.

2.) The Massachusetts Department of Transportation is the owner of a certain section of land along
the headwater of an unknown body of water, beginning at or about 4" Street in Boston.

3.) The section of land is extremely desirable nesting ground for Migratory birds, including but not
limited to Canada Geese, on the north/ south flight path.

4.) The land has routinely been extensively encamped causing significant damage to the
environment, and costing thousands of dollars monthly to remove the waste of the
encampments, which include food, human feces, clothing, electronics, wheelchairs, and

thousands of used needles.

5.) In the past several weeks alone, the complainant has been assaulted by the drug users chased
into the street with heroin needles, threatening the Complainant’s life, encamped and or
loitering along the environmentally sensitive area, although it is posted “No Loitering” and “No

Trespassing” along the river.

6.) The Complainant has witnessed a female Canada Goose nest directly under the posted “No
Trespassing” area, having one of her extremely mature eggs removed and returned cold, so that
she was forced from the nest, and began nesting in the open area (which is poste “No

Trespassing”)

7.) The Complainant has witnessed the same unlawful encampment individuals/assaulters
attempting to feed 1 week old goslings candy in the middle of the night, stating that have lived
in that location for several years and that they know the geese.

8.) The Complainant has witnessed the unlawful encampers wait for the Department of
Transportation to clean the 100-yard-long area along the river, with bags and bags of personal

10 Ni

391440 Syya
Gyild
Case 1:21-cv-10871-FDS Document 1 Filed 05/25/21 Page 2 of 5

things, directly next to the workers, only to re-establish their encampments within minutes of
their departure.

9.) The Complainant has witnessed the drug users/assaulters in the posted “No Trespass” area
while responding to the cries of the adult geese, only to find on one occasion three one week
old goslings, on a second occasion a six-week-old gosling with a broken leg, and on a third
occasion, a gosling with a broken neck. (The last incident happening on May 22, sometime in
the AM. Although the Complainant requested of a municipal police officer to contact animal
control and The Environmental Police, the request was refused.

10.)The environmentally sensitive area is otherwise richly populated by rabbits, green Herons,
Loons, Cormorants, seagulls and raccoons.

11)The Camplainant has noticed that while the Department of Transportation has spent hours and
hours routinely tidying up the area, it has been seen to be the same dozen assaulters/drug
users/encampers returning to the posted “No Trespassing” area, disturbing fresh goose nests,
displacing goslings, and strewing bags of donated goods from the shelter across the street within
hours of re encamping.

13) The Complainant has observed that the environmentally sensitive area can only be access by
humans at two points, that could be closed off entirely (to humans) with less than ten feet of
chicken wire (or fence).

13) The Complainant has observed at least 12 wheelchairs in the water and witnessed at least two
new wheelchairs along the adjacent street in a wooded area (less than 50 feet wide), with an
encampment clearly visible (along the fence) to the municipal building, where dozens of rabbits
‘families’ have been witnessed, increasing the probability of the animals being displaced, crossing
the street, getting hit by vehicles and possibly causing accidents.

14) The Complainant has video documented several of the incidences documented in this action,
and has witnessed these encampers standing in the street, severely impaired by drugs asking people
in vehicles for money.

15) Currently, there are approximately 6 gaggles of geese that have apparently been displaced
downriver, and are attempting to nest in the posted “No Trespassing” area, along the river where
the encampers have prevented the maintenance of grass, along the secluded section of land along
the river, so that there is no desirable vegetation in the otherwise desirable area for the Migratory
birds, increasing the likelihood of the birds walking into the street to forage for fresh grass nearby.

16) The Complainant has been horrified by the experiences witnessed regarding the harassment,
injury and murder of the animals in the last two months, to the point of extreme distress.

14) Wherefor, the Complainant requests the Massachusetts Department of Transportation or the
legal owner of the environmentally sensitive area, clean the area along the river or “canal’,,
physically close the area to unlawful human trespass at he two points of access and return the area
to a condition inhabitable to Migratory birds.
I

Cage 1:21-cv:10871-FDS: Document 1 Filed 05/25/21. Pagé 3 of 5 |

i
i:
I.
t
I
!
1

|
i
|

fi
cee re ie oe!

 

 

 

 
Case 1:21-cv-10871-FDS Document1 Filed 05/25/21 Page 4of5

The United States District Court

District of Massachusetts

The Complainant asserts indigency, having no assets, and requests to proceed in forma pauperis. The
Complainant also requests to proceed by homonym as the physical safety of the Complainant has been
threatened and documented in several police reports.

Tina Lauter

AIC

No Fixed Address
2 B ee Case 1:21-cv-10871-FDS Document 1 Filéd’05/25/21 Page 5 of 5

Ba coger ye tel
ee aaa oe
ag 3

Wt -

CUPS® (1-800-742-5877) a This envelope is for use
p off location near you. , ! : Lea with the following services: .

wo a Mee OE gy UPS Next Day Air?
— may only pvc : . : iy ue UPS Worldwide Express®
dectronic media, and must . : or .
ntaining items other than Lee UPS 2nd Day Air®
be billed by weight: f ee
Do not use this envelope for:
for documents of no commercial , os UPS Ground
tedia as documents. Visit - ‘
ent is classified as a document. . . : | ee 3 Day salt e.

UPS Worldwide Expedited®

invelope must weigh 8 oz. or less.
OZ. will be billed by weight.

d for shipments of electronic media Anal. -Linniang dacumante an thie cija

  
   

   

      
    

 

      

reakable items. Do not send cash — = a6
] wg iE
o™ 3 5 &
—m> es & a
| AE ees as we
A ae —— oe nna +r s¢
te : au —_ fa ae eee eel 2 i:
cc Envalana oat — ——__— RH
. a _ — EE —_ — 4 ui
SS TO) erry =v. = it
—— 0) =e ee mer 7 a
. . —_....... Co Sree —nh ay
this envelope a second time - —_— QQ) es =F Hi
vith another recipient. — 0) ——=s — i
. a C= — SS) HLS =, ;
oF 0 =—=eo a:
2 CO mee 36
i < “ete = oD — 3
B® ws a ge <3 5 i ———_—— i
onmeénial! platform, reflecting so fe eS 2 So >S ii
. og od 3 = Me 2S I | te
‘ness practices worldwide. enwee —5 wif: oF
sad eceue epee 28 eri ess fc | ee |S i
maade-from 100% recycled . Henge on TEé ©F= Sak fe a
om ad ean fe eo as =) —— Ff .. 5
and tecyclable. sOmez Gl eS fires | 2 OO~CS~=«*SSE al
m SBues TO Rsisev es: [ou = 4 i
Perse wi = se ~ — > a

   

 

  

UINILEU FodILe! Qcivice. hs

(
(@

ect to the rules relating to liability and other terms and/or conditions established by the Convention for the Unification of Certain Rules Relating to International Carriage by Air (the “Warsaw Convention”) and/or

Goods by Road (the “CMR Convention”). These commodities, technology or software were exported from the U.S. in accordance with the Export Administration Regulations. Diversion contrary to U.S. law prohibited. 01019511212 4/14 PAC United Parcel Service
